Affirmed and Memorandum Opinion filed March 6, 2003








Affirmed and Memorandum Opinion filed March 6, 2003.
 
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-01-00961-CR
_______________
 
JOSE TORRES RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
                                                                                                                                               

On
Appeal from the 230th District Court
Harris County, Texas
Trial
Court Cause No. 873,853
                                                                                                                                                
 
M E M O R A N D U M  
O P I N I O N
 
Jose
Torres Rodriguez appeals a conviction for possession of cocaine weighing less
than one gram[1]
on the ground that the trial court erroneously denied his motion for a mistrial
after the State made an improper jury argument, striking at appellant over the
shoulders of his defense counsel.  We
affirm.
Where
arguments that strike over the shoulders of defense counsel are not
particularly egregious, an instruction to disregard will generally cure the
error.  Wilson v.
State, 7 S.W.3d 136, 148 (Tex. Crim. App. 1999).  A denial of mistrial is reviewed for abuse of
discretion.  See Granados v. State,
85 S.W.3d 217, 237 (Tex. Crim.
App. 2002).
In
this case, appellant complains of the following portion of the prosecutor=s closing argument:




I talked to you in my opening and I told you that
basically this was going to be pretty simple. 
Did he possess it or didn=t he?  Did he
have it on his person or didn=t he?  That is
the question period.  And I would submit
to you that the Defense is here to try to kind of confuse the issues a
little bit.
 
(emphasis added). 
Appellant immediately objected to this comment, and the trial court sustained
the objection, instructed the jury to disregard the statement, and denied
appellant=s motion for mistrial.  The prosecutor did not thereafter make any
comments accusing defense counsel of trying to confuse the issues.  Under these circumstances, the State=s closing argument was not so
egregious as to render the instruction to disregard ineffective.[2]  Accordingly, the trial court did not abuse
its discretion in denying appellant=s motion for mistrial, appellant=s sole issue is overruled, and the
judgment of the trial court is affirmed.
 
 
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered
and Memorandum Opinion filed March 6, 2003.
Panel consists of
Justices Fowler, Edelman, and Frost.
Do Not Publish C Tex.
R. App. P. 47.2(b).
 




[1]           A jury
found appellant guilty and sentenced him to 180 days confinement.


[2]           See Dinkins v. State, 894 S.W.2d 330, 357 (Tex. Crim. App. 1995) (finding harmless error where State
accused defense counsel of misleading the jury).  Appellant has cited no case finding
reversible error for a similar comment.